 



EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

     NOW COMES Delmer Fields (hereinafter referred to as “Purchaser”) and
Trans-Industries, Inc. (hereinafter referred to as the “Company”), on the 8th
day of June, 2005, and enter into the following agreement; to wit:

Background



  A.   Purchaser is or may be receiving a roll over distribution from the
Company’s Profit Sharing Plan consisting of cash, securities or a combination of
both.     B.   Purchaser desires to purchase from the Company its common stock,
and the Company does agree to sell to Purchaser common stock.

     NOW THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties do hereby agree as follows; to wit:

I. Definitions

1.1      “Common Stock” shall mean the common stock of Trans-Industries, Inc.

1.2      “Company” shall mean Trans-Industries, Inc., a Delaware corporation.

1.3      “Profit Sharing Plan” shall mean the Trans-Industries, Inc. Profit
Sharing Plan.

1.4      “Purchaser” shall mean Delmer Fields, or his individual retirement
account (“IRA”), or other similar retirement or deferred compensation account.

II. Purchase of Shares of Common Stock

2.1      Cumulative Purchase Price. The Company agrees to sell, and Purchaser
agrees to purchase the Company’s common stock (the “Common Stock”) having a
cumulative value of Four Hundred Thousand ($400,000.00) Dollars.

2.2      Share Purchase Price. The per share purchase price of the Common Stock
sold hereunder shall be the higher of (1) the average purchase price of the
stock as listed on the Nasdaq exchange, or other equivalent exchange, for the
30-day period preceding the Closing Date; or (2) the listed closing price on the
day before the Closing Date.

III. Conditions Precedent to Purchaser’s Obligation to Purchase

3.1      Distribution from the Company’s Profit Sharing Plan. Purchaser’s
obligation to purchase the Common Stock hereunder is expressly contingent upon
distribution of Purchaser’s vested beneficial interest in the Company’s Profit
Sharing Plan.

 



--------------------------------------------------------------------------------



 



IV. Time of Sale

4.1      Time of Sale. The sale of the Common Stock contemplated hereunder shall
occur on the date that the Company’s Profit Sharing Plan makes its
distribution/roll over to Purchaser hereunder, or as soon thereafter as
practicable.

V. The Closing Actions

5.1      The Closing. The consummation of the purchase and sale of the Common
Stock and the other transactions and deliveries contemplated by this Agreement
(the “Closing”) shall take place at the office of the Company located at 1780
Opdyke Court, Auburn Hills, Michigan 48326 on the date that the Company’s Profit
Sharing Plan makes its distribution/roll over to Purchaser hereunder, or as soon
thereafter as practicable (the “Closing Date”).

VI. Registration Rights

6.1      Registration Rights. The Company shall grant registration rights to the
Purchaser with regard to the Common Stock purchased by him hereunder. The cost
of registration shall be paid by the Company and shall occur as soon as
practicable. The term “Registration” refers to a registration effected by
preparing and filing a registration statement or similar document in compliance
with the Securities Act of 1933, as amended (the “Securities Act”), and a
declaration or ordering of effectiveness of such registration statement or
document. The Purchaser has been informed that the Company may not be able to
maintain its current National Securities Exchange or automated quotation system
upon which shares of the Common Stock are currently listed. The obligation to
register shall be nullified in the event that the Company’s Common Stock does
not meet the applicable requirements to be listed on a National Securities
Exchange or automated quotation system (which shall be defined to include NASDAQ
Small Cap, Bulletin Board, and Pink Sheets).

VII. Representations and Warranties

     Purchaser represents and warrants to the Company that:

7.1      he is an “accredited investor” within the meaning of Rule 501
promulgated under the Securities Act of 1933 (the “Securities Act”);

7.2      he has sufficient knowledge and experience in investing in companies
similar to the Company so as to be able to evaluate the risks and merits of an
investment in the Company and he is able financially to bear the risks thereof;

7.3      he has had an opportunity to discuss the Company’s business, management
and financial affairs with the Company’s management;

7.4      he is aware that:

Page 2 of 4



--------------------------------------------------------------------------------



 



  (a)   The Common Stock represents “restricted securities” as that term is
defined in Rule 144 promulgated under the act;     (b)   The Common Stock cannot
be sold or transferred without registration under the Securities Act and any
applicable state securities laws (the “State Acts”), unless Purchaser
establishes to the reasonable satisfaction of the Company that such registration
is not necessary;     (c)   any certificates which may be issued to evidence the
Common Stock shall bear the following legend, in addition to any other legend
required by law:         “The shares represented by this certificate have not
been registered under the Securities Act of 1933, as amended (the “Act”), or any
state securities acts and may not be sold, transferred or otherwise disposed of
unless a registration statement under the Act and any applicable state
securities acts with respect to such shares is effective or unless the holder
establishes to the reasonable satisfaction of the Company that such shares may
be sold without registration under the Act and such acts.”

7.5      he is acquiring the Common Stock for his own account and not on behalf
of any other person;

7.6      he is acquiring the Common Stock for investment and not with a view to
or for sale in connection with any distribution of the Common Stock or with the
intent to divide his participation with others or resell or otherwise
participate in a distribution of the Common Stock, directly or indirectly;

7.7      neither he no anyone acting on his behalf has paid or will pay any
commission or other remuneration to any person in connection with the purchase
of Common Stock; and

7.8      he will not sell the Common Stock (i) without registration under the
Act and the applicable State Acts, unless he establishes to the satisfaction of
the Company that such registration is not necessary, or (ii) without compliance
with any restrictions imposed by the Act or any applicable State Acts.

VIII. Specific Performance

8.1      Specific Performance. In connection with any action or proceeding to
enforce the terms of this Agreement, the parties acknowledge that there will not
be an adequate remedy at law and failure to perform by either party will cause
irreparable harm. Therefore, the parties consent and agree that each shall be
entitled to specific performance of the obligations of this Agreement.

IX. Miscellaneous Provisions

9.1      Counterparts; Signature Pages. This Agreement may be executed and
delivered in multiple counterparts, each of which will be deemed an original,
and all of which together will constitute one and the same instrument. This
Agreement may be executed and delivered by facsimile and

Page 3 of 4



--------------------------------------------------------------------------------



 



with separate signature pages with the same effect as though all parties had
executed and delivered the same original signature page.

9.2      Entire Agreement. This Agreement constitutes the exclusive statement of
the agreement between the parties concerning the subject matter hereof, and
supersedes all other agreements, oral or written, between the parties concerning
such subject matter. All negotiations among the parties hereto are superseded by
this Agreement, and there are no representations, warranties, promises,
understandings or agreements, oral or written, in relation to the subject matter
hereof between the parties other than those expressly set forth herein.

9.3      Amendments; Waivers. No amendment or modification of this Agreement or
any provision hereof, including the provisions of this sentence, will be
effective or enforceable as against a party hereto unless made in a written
instrument which specifically references this Agreement and which is signed by
the party against whom enforcement of such amendment or modification is sought.

9.4      Binding Effect. This Agreement, when executed and delivered by both
parties hereto, will be binding upon and will inure to the benefit of each of
the parties and their respective successors, legal representatives and assigns.

9.5      Third Parties. No provision of this Agreement is intended or may be
construed to confer on any person, other than the parties hereto and their
respective successors and assigns, any rights hereunder.

9.6      Interpretation. In each place where it is used in this Agreement, the
word “including” is intended and shall be construed to mean “including but not
limited to”. The section and paragraph headings in this Agreement are intended
only for convenience of reference and shall be disregarded in interpreting the
provisions of this Agreement. Whenever the context requires in this Agreement,
the masculine gender includes the feminine or neuter, the neuter gender includes
the masculine or feminine, the singular number includes the plural, and the
plural number includes the singular.

9.7      Governing Law. This Agreement and the rights and obligations of the
parties hereunder will be governed by and construed in accordance with the laws
of the State of Michigan applicable to contracts made and to be performed
entirely within Michigan and without regard to the conflicts-of-laws provisions
thereof.

     
WITNESS:
  AGREED TO AND ACCEPTED BY:
 
   
 
   
 
   
/s/ Kai Kosanke
  /s/ Delmer Fields      

  DELMER FIELDS
 
   

   
 
   
WITNESS:
  AGREED TO AND ACCEPTED BY TRANS-INDUSTRIES, INC.
 
   

  BY: /s/ Richard Solon      

  RICHARD SOLON

  Its Chief Executive Officer

   

Page 4 of 4